Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/19/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims 1, 8 and 15 recite a method/computer program  product/computer system for identifying, by one or more processors, an audio command received by a computing device; determining, by one or more processors, a first engagement level of a user, wherein an engagement level corresponds to an attentiveness level of the user in relation to the computing device based at least in part on indications of one or more activities of the user; identifying, by one or more processors, a first set of conditions within an immediate operating environment of the computing device, wherein the first set of conditions indicate whether to deliver a voice response to the identified audio command; and determining, by one or more processors, whether to deliver the voice response to the identified audio command to the user based at least in part on the first engagement level and the first set of conditions.
The limitations of “determining”, “identifying”  (there are two of each) as drafted cover a human organizing of activities where a human hears audio commands from a speaker, and from these commands determines how attentive the speaker is in relation to a computing device based on his/her 
This judicial exception is not integrated into a practical application. In particular claims 1 and 15 recite additional element of “processor” which is a form of generic computer equipment. The as-filed Specification note the processor to be a general purpose computer  ([0064] “These computer readable program instructions may be provided to a processor of a general-purpose computer…”) and in ([0051] “Computer system 300 includes processor(s) 301, cache 303, memory 302, persistent storage 305, communications unit 307, input/output (I/O) interface(s) 306, and communications fabric 304. Communications fabric 304 provides communications between cache 303, memory 302, persistent storage 305, communications unit 307, and input/output (I/O) interface(s) 306. Communications fabric 304 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.), system memory, peripheral devices, and any other hardware components within a system. For example, communications fabric 304 can be implemented with one or more buses or a crossbar switch.”), the elements “memory” and “computer system” are all general purpose computer devices.
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive 
Claims 2, 9 and 16 recite determining, by one or more processors, a time-frame to deliver the voice response to the identified audio command; and responsive to detecting the time-frame to deliver the voice response to the identified audio command and determining that the first engagement level of the user exceeds a defined threshold score, providing, by one or more processors, the voice response to the identified audio command to the user, wherein providing the response to the audio command includes performing a defined action. This amounts to a human inferring a time-frame of when to deliver a voice response to the command such that the response performs an action if the observed speaker engagement is determined to be above a threshold. No additional limitations are present.
Claims 3, 10 and 17 recite determining, by one or more processors, a second engagement level of the user; determining, by one or more processors, whether the second engagement level of the user exceeds a threshold score; and in response to determining whether the second engagement level of the user exceeds the threshold score, determining, by one or more processors, whether to perform a defined action wherein the defined action includes instructions on whether to play, pause, and delegate the voice response. This amounts to a human inferring a secondary engagement level of the original speaker to gauge a change in the attention/involvement and relays the voice command to another person. No additional limitations are present.
Claims 4, 11 and 18 recite wherein determining whether to deliver the voice response to the identified audio command to the user based at least in part on the first engagement level and the first set of conditions, further comprises: identifying, by one or more processors, a first set of preferential parameters of data of the voice response; identifying, by one or more processors, a second set of preferential parameters of the first engagement level of the user; and determining, by one or more processors, a comparative priority between the first set of preferential parameters and the second set 
Claims 5, 12 and 19 recite further comprising: responsive to determining the first set of preferential parameters having the comparative priority, determining, by one or more processors, a defined action to increase the first engagement level, wherein the defined action is selected from the group consisting of:  repeating the voice response, flashing lights, audible notifications, and increasing volume of the voice response; and performing, by one or more processors, one or more of the defined actions to increase the first engagement level, wherein the comparative priority is determined at least in part on a second set of conditions that correspond to a historical interaction between the user and the computing device. This amounts to a human delivering a voice response loudly to the speaker who is engaged in an activity, so as to increase their engagement, while the comparative priority of the human response is determined based on historical interactions. No additional limitations are present.
Claims 6, 13 and 20 recite wherein determining the comparative priority between the first set of preferential parameters and the second set of preferential parameters, further comprises: identifying, by one or more processors, a rank of the first set of preferential parameters and the second set of preferential parameters, wherein preferential parameters are selected from a group consisting of: activity type, time constraints, status of an identified person, emergency situation, and conversation topic; comparing, by one or more processors, the rank of the first set of preferential parameters and the second set of preferential parameters; and determining, by one or more processors, an order of priority of the compared ranks based at least in part on a hierarchy of preferential parameters, wherein the hierarchy of preferential parameters is based at least in part on historical interactions of the user with the computing device.  This amounts to a human deciding the relative importance of a conversation topic to be presented to the speaker. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shukla et al. (US-20190251701-A1), hereinafter referred to as Shukla.
With respect to claims 1, 8 and 15 Shukla teaches a method/computer system/computer program; one or more processors identifying, by one or more processors, one or more computer ([0010] In one example, a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for identifying object of interest, and [0012] A software product, in accord with this concept, includes at least one machine-readable non-transitory medium and information carried by the medium. The information carried by the medium may be executable program code data, parameters in association with the executable program code, and/or information related to a user, a request, content, or other additional information.)
identifying, by one or more processors, an audio command received by a computing device ([0063] Via a user device, a user can send data (e.g., a request, audio signal representing an utterance of the user, or a video of the scene surrounding the user) and/or receive data (e.g., text or audio response from an agent device).)
determining, by one or more processors, a first engagement level of a user, wherein an engagement level corresponds to an attentiveness level of the user in relation to the computing device based at least in part on indications of one or more activities of the user ([0082] To respond to the user's current state (not engaged), the automated companion may determine to perk up the user in order to better engage the user...); 
identifying, by one or more processors, a first set of conditions within an immediate operating environment of the computing device, wherein the first set of conditions indicate whether to deliver a voice response to the identified audio command ([0086] In some embodiments of the present teaching, the utility of parties of a conversation relevant to an on-going dialogue is exploited to allow a more personalized, flexible, and engaging conversion to be carried out. It facilitates an intelligent agent acting in different roles to become more effective in different tasks, e.g., scheduling appointments, booking travel, ordering equipment and supplies, and researching online on various topics. When an intelligent agent is aware of a user's dynamic mindset, emotions, intent, and/or utility, it enables the agent to engage a human conversant in the dialogue in a more targeted and effective way. For example, when an education agent teaches a child, the preferences of the child (e.g., color he loves), the emotion observed (e.g., sometimes the child does not feel like continue the lesson), the intent (e.g., the child is reaching out to a ball on the floor instead of focusing on the lesson) may all permit the education agent to flexibly adjust the focus subject to toys and possibly the manner by which to continue the conversation with the child so that the child may be given a break in order to achieve the overall goal of educating the child); and 
determining, by one or more processors, whether to deliver the voice response to the identified audio command to the user based at least in part on the first engagement level and the first set of conditions ([0062] Generally speaking, the user interaction engine 140 may control the state and the flow of conversations between users and agent devices. The flow of each of the conversations may be controlled based on different types of information associated with the conversation, e.g., information about the user engaged in the conversation (e.g., from the user information database 130), the conversation history, surround information of the conversations, and/or the real time user feedbacks. In some embodiments, the user interaction engine 140 may be configured to obtain various sensory inputs such as, and without limitation, audio inputs, image inputs, haptic inputs, and/or contextual inputs, process these inputs, formulate an understanding of the human conversant, accordingly generate a response based on such understanding, and control the agent device and/or the user device to carry out the conversation based on the response. As an illustrative example, the user interaction engine 140 may receive audio data representing an utterance from a user operating user device, and generate a response (e.g., text) which may then be delivered to the user in the form of a computer generated utterance as a response to the user. As yet another example, the user interaction engine 140 may also, in response to the utterance, generate one or more instructions that control an agent device to perform a particular action or set of actions). 
 
With respect to claims 3, 10 and 17 Shukla teaches determining, by one or more processors, a second engagement level of the user ([0084] Observations are continuously made as to how enthusiastic the user is in answering the spelling question. If the user appears to respond quickly with a brighter attitude, determined based on, e.g., multi-modal data acquired when the user is answering the spelling question, the automated companion may infer, at 418, that the user is now more engaged. To further encourage the user to actively participate in the dialogue, the automated companion may then generate a positive response “Great job!” with instruction to deliver this response in a bright, encouraging, and positive voice to the user.); 
determining, by one or more processors, whether the second engagement level of the user exceeds a threshold score ([0084] Given the adaptive dialogue strategy of the automated companion in light of the observations of the user and the environment, the user may respond providing the spelling of word “basketball.” (at 416). Observations are continuously made as to how enthusiastic the user is in answering the spelling question. If the user appears to respond quickly with a brighter attitude, determined based on, e.g., multi-modal data acquired when the user is answering the spelling question, the automated companion may infer, at 418, that the user is now more engaged.); 
and in response to determining whether the second engagement level of the user exceeds the threshold score, determining, by one or more processors, whether to perform a defined action wherein the defined action includes instructions on whether to play, pause, and delegate the voice response. ([0084] To further encourage the user to actively participate in the dialogue, the automated companion may then generate a positive response “Great job!” with instruction to deliver this response in a bright, encouraging, and positive voice to the user.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in further view of Korbecki (US-20150149179-A1)
With respect to claims 2, 9 and 16 Shukla teaches providing, by one or more processors, the voice response to the identified audio command to the user, wherein providing the response to the audio command includes performing a defined action ([0062] Generally speaking, the user interaction engine 140 may control the state and the flow of conversations between users and agent devices. The flow of each of the conversations may be controlled based on different types of information associated with the conversation, e.g., information about the user engaged in the conversation (e.g., from the user information database 130), the conversation history, surround information of the conversations, and/or the real time user feedbacks. In some embodiments, the user interaction engine 140 may be configured to obtain various sensory inputs such as, and without limitation, audio inputs, image inputs, haptic inputs, and/or contextual inputs, process these inputs, formulate an understanding of the human conversant, accordingly generate a response based on such understanding, and control the agent device and/or the user device to carry out the conversation based on the response. As an illustrative example, the user interaction engine 140 may receive audio data representing an utterance from a user operating user device, and generate a response (e.g., text) which may then be delivered to the user in the form of a computer generated utterance as a response to the user. As yet another example, the user interaction engine 140 may also, in response to the utterance, generate one or more instructions that control an agent device to perform a particular action or set of actions).
Shukla teaches further comprising: determining, by one or more processors, [[ a time-frame ]] to deliver the voice response to the identified audio command ([0074] The application running on the user device may take multi-model data (audio, images, video, text) from the sensors or circuitry of the user device, process the multi-modal data to generate text or other types of signals (object such as detected user face, speech understanding result) representing features of the raw multi-modal data, and send to layer 2 of the system.; 
However Shukla does not teach a time-frame to deliver the voice response to the audio command. 
Korbecki teaches further comprising: determining, by one or more processors, a time-frame to deliver the voice response ([0079] In some embodiments, advertisement data from advertisement data source 418 may be provided to users' equipment using a client-server approach. For example, a user equipment device may pull advertisement data from a server, or a server may push advertisement data to a user equipment device. In some embodiments, a media application client residing on the user's equipment may initiate sessions with source 418 to obtain advertisement data when needed, e.g., when the advertisement data is out of date or when the user equipment device receives a request from the user to receive data. Media guidance may be provided to the user equipment with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time, in response to a request from user equipment, etc.). Advertisement data source 418 may provide user equipment devices 402, 404, and 406 the media application itself or software updates for the media application) to the audio command and; 
responsive to detecting the time-frame to deliver the voice response to the identified audio command and determining that the first engagement level of the user exceeds a defined threshold score ([0008] In some embodiments, the engagement level may be determined by analyzing whether a gaze of the first user is directed at a display associated with the user equipment device for a threshold period of time. In some embodiments, the engagement level may be determined by determining whether the first user is within a given proximity of the user equipment device (e.g., for a threshold period of time.) and [0017] FIG. 7 is a flow diagram of an illustrative process for presenting a communication in audible form when the attentiveness level of the user does not exceed a threshold in accordance with some embodiments of the disclosure;)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Korbecki, motivation being to convert textual information to audible information depending on the engagement level not exceeding a threshold (Korbecki [0002].)
With respect to claims 4, 11 and 18 Shukla teaches wherein determining whether to deliver the voice response to the identified audio command to the user based at least in part on the first engagement level and the first set of conditions ([0082] To respond to the user's current state (not engaged), the automated companion may determine to perk up the user in order to better engage the user...), [[further comprises:  identifying, by one or more processors, a first set of preferential parameters of data of the voice response; identifying, by one or more processors, a second set of preferential parameters of the first engagement level of the user; and determining, by one or more processors, a comparative priority between the first set of preferential parameters and the second set of preferential parameters.]] However Shukla does not teach further comprises:  identifying, by one or more processors, a first set of preferential parameters of data of the voice response; identifying, by one or more processors, a second set of preferential parameters of the first engagement level of the user; and determining, by one or more processors, a comparative priority between the first set of preferential parameters and the second set of preferential parameters.
Korbecki teaches wherein further comprises: identifying, by one or more processors, a first set of preferential parameters of data of the voice response ([00147] Similarly, the media application may determine based on the user profile that communications with certain messages or content (e.g., messages associated with a sporting event, fantasy sporting event competitor, news event, etc.) are associated with a higher importance level than other communications.); 
identifying, by one or more processors, a second set of preferential parameters of the first engagement level of the user ([0147] For example, the user may have previously indicated or the media application may automatically determine based on monitored user interactions, that communications from a given user (e.g., a family member) on the list of users associated with the first user are associated with a highest priority and therefore should be identified as a higher priority level than communications associated with other users (e.g., colleagues) ); 
and determining, by one or more processors, a comparative priority between the first set of preferential parameters and the second set of preferential parameters ([0147] At step 1040, the media application may process the received communication to identify a priority level and/or urgency level associated with the communication. ).  "
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Korbecki, motivation being to allow user engaged in other activities to not miss notifications (Korbecki [0001].)
With respect to claims 5, 12 and 19,  Shukla does not teach further comprising: responsive to determining the first set of preferential parameters having the comparative priority, determining, by one or more processors, a defined action to increase the first engagement level, wherein the defined action is selected from the group consisting of:  repeating the voice response, flashing lights, audible notifications, and increasing volume of the voice response; and performing, by one or more processors, one or more of the defined actions to increase the first engagement level, wherein the comparative priority is determined at least in part on a second set of conditions that correspond to a historical interaction between the user and the computing device.  
Korbecki teaches further comprising: responsive to determining the first set of preferential parameters having the comparative priority, determining, by one or more processors, a defined action to increase the first engagement level, wherein the defined action is selected from the group consisting of:  repeating the voice response, flashing lights, audible notifications, and increasing volume of the voice response ([0051] For example, viewing area 100 may represent a group of users (e.g., user 102, user 104, user 106, user 108, and user 110) viewing an important event (e.g., the National Football League's Superbowl) on a display device (e.g., display device 112). Given the nature of the social network communication, the media application may present the social network communication in visual or textual form if a collective attentiveness level of the users exceeds a threshold. If the collective attentiveness level does not exceed the threshold, the media application may convert text of the social network communication to audible form and present the social network communication in audible form using a shared audio device); and 
performing, by one or more processors, one or more of the defined actions to increase the first engagement level ([0051] If the collective attentiveness level does not exceed the threshold, the media application may convert text of the social network communication to audible form and present the social network communication in audible form using a shared audio device), wherein the comparative priority is determined at least in part on a second set of conditions that correspond to a historical interaction between the user and the computing device ([0147]For example, the user may have previously indicated or the media application may automatically determine based on monitored user interactions, that communications from a given user (e.g., a family member) on the list of users associated with the first user are associated with a highest priority and therefore should be identified as a higher priority level than communications associated with other users (e.g., colleagues)). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Korbecki, motivation being to allow user engaged in other activities to not miss notifications (Korbecki [0001].)
With respect to claims 6, 13 and 20, Shukla does not teach  wherein determining the comparative priority between the first set of preferential parameters and the second set of preferential parameters, further comprises: identifying, by one or more processors, a rank of the first set of preferential parameters and the second set of preferential parameters, wherein preferential parameters are selected from a group consisting of: activity type, time constraints, status of an identified person, emergency situation, and conversation topic; comparing, by one or more processors, the rank of the first set of preferential parameters and the second set of preferential parameters; and determining, by one or more processors, an order of priority of the compared ranks based at least in part on a hierarchy of preferential parameters, wherein the hierarchy of preferential parameters is based at least in part on historical interactions of the user with the computing device.  
Korbecki teaches wherein determining the comparative priority between the first set of preferential parameters and the second set of preferential parameters, further comprises: identifying, by one or more processors, a rank of the first set of preferential parameters (([0147] At step 1040, the media application may process the received communication to identify a priority level and/or urgency level associated with the communication....For example, the user may have previously indicated or the media application may automatically determine based on monitored user interactions, that communications from a given user (e.g., a family member)…) and the second set of preferential parameters, wherein preferential parameters are selected from a group consisting of: activity type, time constraints, status of an identified person, emergency situation, and conversation topic ([0147] Similarly, the media application may determine based on the user profile that communications with certain messages or content (e.g., messages associated with a sporting event, fantasy sporting event competitor, news event, etc.) are associated with a higher importance level than other communications. The media application may automatically assign a priority level to the received communication based on the type of communication and the user profile.); 
([0150] At step 1060, the media application may determine whether the priority level or urgency of the communication meets or exceeds an importance level threshold. In response to determining that the priority level or urgency meets or exceeds the threshold, the process proceeds to step 1070, otherwise the process proceeds to step 1080.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Korbecki, motivation being to allow user engaged in other activities to not miss notifications (Korbecki [0001].)
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla as applied to claim 1, and 8 respectively in further view of Korbecki, and Dunjic (US-20190378519-A1) 
With respect to claims 7 and 14, Shukla does not teach wherein determining the first engagement level of the user, further comprises: retrieving, by one or more processors, data of the computing device and one or more Internet of Things (IoT) devices within the immediate operating environment of the computing device;  
identifying, by one or more processors, factors that comprise the first engagement level of the user, wherein the identified factors are selected from the group consisting of: user activities, user eye gaze direction, a person, user conversations, and user vital signs; 

Korbecki teaches identifying, by one or more processors, factors that comprise the first engagement level of the user, wherein the identified factors are selected from the group consisting of: user activities, user eye gaze direction, a person, user conversations, and user vital signs ([0008] In some embodiments, the engagement level may be determined by analyzing whether a gaze of the first user is directed at a display associated with the user equipment device for a threshold period of time. In some embodiments, the engagement level may be determined by determining whether the first user is within a given proximity of the user equipment device (e.g., for a threshold period of time)); 
and determining, by one or more processors, a score corresponding to the first engagement level based at least in part on the identified factors ([0027] For example, an attentiveness level may represent a numerical amount or score computed based on one or more types of data describing the user or users currently within a viewing area of a user device with which the media application is associated. In some embodiments, the attentiveness level may be normalized (e.g., in order to represent a number between one and one-hundred). In some embodiments, the attentiveness level may be described as a percentage (e.g., of a user's total amount of attention). In some embodiments, the attentiveness level may be described as a positive (e.g., "attentive") or negative (e.g., "non-attentive") designation. The words "engagement," "engaged," "attentiveness," and "attention" may be used interchangeably throughout and should be understood to have the same meaning. In some embodiments, the attentiveness level of a user may be computed before, during, or after a communication or message is received.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Korbecki, motivation being to enforce privacy during a communication session with a dedicated IoT device (Dunjic [0096]).

Dunjic teaches wherein determining the first engagement level of the user, further comprises: retrieving, by one or more processors, data of the computing device and one or more Internet of Things (IoT) devices ([0062] FIG. 1B shows another example embodiment of the communication system 100. The communication system 100 shown in FIG. 1B is similar to the communication system 100 shown in FIG. 1A, with differences as discussed below. In FIG. 1B, the one or more sensors 110 in the local environment 101, the sensors 215 of the voice assistant device 200 and the connected electronic device 400 communicate with an IoT device manager 350 that is part of the communication service infrastructure 300. The IoT device manager 350 is connected to the web application server 315, and forwards the acquired sensor data to the web application server 315 for processing) within the immediate operating environment of the computing device;   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Shukla to include the teachings of Dunjic, motivation being to enforce privacy during a communication session with a dedicated IoT device (Dunjic [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.N.P./               Examiner, Art Unit 2657                                                                                                                                                                                         
/Paras D Shah/               Primary Examiner, Art Unit 2659                                                                                                                                                                                         
03/13/2021